Citation Nr: 0609520	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  00-08 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
patella, right knee, status post arthrotomy, currently 
evaluated as 20 percent disabling. 

2.  Entitlement to an increased evaluation for degenerative 
joint disease, right knee, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney-
at-Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO continued the 20 percent 
evaluation for degenerative joint disease of the right knee 
with chondromalacia patella, status post arthrotomy and 
denied service connection for a left ankle disorder.

In May 2001, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  In July 2001, the 
Board granted a separate 10 percent evaluation for 
degenerative joint disease of the right knee based upon a 
finding that the right knee had arthritis with limitation of 
motion and denied an evaluation in excess of 20 percent for 
chondromalacia patella, right knee, status post arthrotomy.

The veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In September 
2002, the veteran and the Secretary of VA (parties) filed a 
joint motion to vacate the July 2001 decision and remand the 
case, asserting that VA had not provided an adequate 
discussion of the severity of the veteran's service-connected 
right knee based upon the more recent medical evidence.  The 
Court granted the motion that same month.

In November 2003, the Board remanded the claims for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review. 

Also in the July 2001 decision, the Board denied service 
connection for a left ankle disorder.  In the joint motion 
for remand, the parties indicated that the veteran did not 
take issue with the Board's denial of the claim for service 
connection.  Thus, that issue is no longer part of the 
current appellate review.

The Board had referred a claim for service connection for a 
left knee disorder in the July 2001 decision, which was 
denied by the RO in a November 2004 rating decision.  The 
veteran submitted a timely notice of disagreement.  The RO 
subsequently granted the claim for service connection for a 
left knee disorder in a July 2005 rating decision.  Thus, 
there is no need to remand the claim for issuance of a 
statement of the case, since the claim for service connection 
has been granted in full.  See Grantham v. Brown, 114 F.3d 
1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement 
following denial of a particular claim for service connection 
cannot be construed as a notice of disagreement following the 
granting of service connection for that claim); Hamilton v. 
Brown, 4 Vet. App. 528 (1993)(en banc), aff'd, 39 F.3d 1574 
(Fed. Cir. 1994) (a notice of disagreement ceases to be valid 
if the RO grants the benefit sought on appeal, or the veteran 
withdraws the appeal); see also Manlincon v. West, 12 Vet. 
App. 238 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Regretfully, a remand is necessary in this case.  During the 
pendency of this appeal, caselaw came out that has a direct 
impact on the veteran's claims.  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and that (4) VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Subsequently, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506, which held that the Veterans Claims 
Assistance Act of 2000 (VCAA) notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Specifically, 
it stated a service-connection claim that provides for 
disability-compensation benefits consists of the following 
five elements: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  It held that the statute 
requires notice to a claimant of how a VA service connection 
claim may be substantiated as to all five elements of such a 
claim.

This appeal involves increased ratings for disabilities that 
are already service connected.  The veteran has never been 
provided with a VCAA notice pertaining to his claims for 
increase.  The holding in Dingess is equally applicable to a 
claim for increase.  Therefore, the veteran has not been 
provided with notice of the following: (1) the evidence 
necessary to substantiate his claims for increase; (2) how 
the effective date for any increase in the disabilities on 
appeal will be determined; (3) who bears what responsibility 
for obtaining any information or evidence in connection with 
these claims; and (4) to submit any evidence in his 
possession that pertains to the claims.  As a result, this 
case must be remanded for proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Accordingly, the case is hereby REMANDED for the following 
action:

Please send the veteran a VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes the following 
information: (1) the evidence necessary 
to substantiate his claims for increase; 
(2) how the effective date for any 
increase in the disabilities on appeal 
will be determined; (3) who bears what 
responsibility for obtaining information 
or evidence in connection with these 
claims; and (4) to submit any evidence in 
his possession that pertains to the 
claims.  

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


